Citation Nr: 0411240	
Decision Date: 04/29/04    Archive Date: 05/06/04

DOCKET NO.  03-00 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for epidermal cyst, 
occipital area, secondary to her service-connected chondromalacia, 
right knee. 

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for sinusitis. 

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for lung disability.

4.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for acquired 
psychiatric disability to include bipolar disorder. 

5.  Entitlement to a higher initial disability rating for service-
connected chondromalacia, right knee, currently rated as 10 
percent disabling. 

6.  Entitlement to an effective date prior to June 6, 2000, for 
the grant of service-connection for chondromalacia, right knee.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans' 
Services


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1978 to May 1978.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in August 2002, a statement of the case 
was issued in January 2003, and a substantive appeal was received 
in January 2003.  The veteran failed to report for a personal 
hearing at the RO, scheduled in August 2000, without any 
indication of good cause for her failure to appear, and she has 
not otherwise expressed a desire to reschedule that hearing.      

The Board notes that in a correspondence dated in May 2000, the 
veteran  referenced a claim for dental problems.  In a September 
2000 correspondence, the veteran's representative specifically 
referenced a request to claim clear and unmistakable error in an 
August 28, 1978 rating action.  Additionally, the veteran made 
claims for a bone condition, ear, nose, and throat infections, and 
high blood pressure in a correspondence received September 2002.  
These would appear to be new claims of entitlement to service 
connection and claim for clear and unmistakable error.  These 
matters are hereby referred to the RO for appropriate action.    

As explained in greater detail below, the issues of entitlement to 
an initial higher disability rating for service-connected 
chondromalacia, right knee, and service connection for sinusitis 
and for epidermal cyst, occipital area, are being REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, D.C.  
VA will notify the veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  By rating decision in April 1998, the RO denied claims of 
entitlement to service connection for lung disability and for 
sinus infection; an appeal was not completed with regard to either 
issue.   

2.  Evidence received since the April 1998 rating decision is 
cumulative and does not appear directly and substantially upon the 
subject matter of whether the veteran's lung disability, if any, 
was incurred in or aggravated by service, or is otherwise related 
to service; when considered alone or together with all of the 
evidence, both old and new, it has no significant effect upon the 
facts previously considered.  

3.  Evidence received since the April 1998 rating decision is so 
significant that it must be considered in order to fairly decide 
the merits of the claim of entitlement to service connection for 
sinusitis.  

4.  By rating decision in March 2000, the RO denied a claim to 
reopen a claim of entitlement to service connection for acquired 
psychiatric disability, to include nervous condition; an appeal 
was not completed with regard to this issue.    

5.  Evidence received since the March 2000 rating decision is 
cumulative and does not appear directly and substantially upon the 
subject matter of whether the veteran's acquired psychiatric 
disability, if any, was incurred in or aggravated by service, or 
is otherwise related to service; when considered alone or together 
with all of the evidence, both old and new, it has no significant 
effect upon the facts previously considered.  

6.  By rating decision in March 2000, the RO denied a claim to 
reopen a claim of entitlement to service connection for right knee 
disability; an appeal was not completed with regard to this issue.  

7.  A written statement received from the veteran on May 11, 2000 
included language, which can reasonably be construed as showing an 
intent to request that her claim of service connection for right 
knee disability be reopened.  


CONCLUSIONS OF LAW

1.  The April 1998 rating decision is final as to the claims of 
service connection for lung disability and for sinus infection.  
38 U.S.C.A. § 7105(c) (2003).  

2.  The evidence received since the RO denied service connection 
for lung disability in April 1998 is not new and material, and the 
claim for this benefit is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).  

3.  New and material evidence has been received since the April 
1998 rating decision, and the veteran's claim of entitlement to 
service connection for sinusitis has been reopened.  38 U.S.C.A. § 
5108 (West 2002);  38 C.F.R. § 3.156(a) (2001)

4.  The March 2000 rating decision is final as to her claim to 
reopen her service connection claim for acquired psychiatric 
disability, to include nervous condition.  38 U.S.C.A. § 7105(c) 
(2003).   

5.  The evidence received since the RO denied service connection 
for acquired psychiatric disability in March 2000 is not new and 
material, and the claim for this benefit is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).    

6.  The criteria for entitlement to assignment of an effective 
date of May 11, 2000, for the grant of service connection for 
chondromalacia, right knee, have been met.  38 U.S.C.A. §§ 1155, 
5110 (West 2002); 38 C.F.R. § 3.400 (2003).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 (VCAA).  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This enacted legislation provides, among 
other things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend adjudication 
regulations to implement the provisions of VCAA.  See 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The intended effect 
of the new regulations is to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds the claimant 
has been notified of the applicable laws and regulations, which 
set forth the criteria for entitlement to new and material 
evidence claims, earlier effective date claims, and service 
connection claims.  The discussions in the rating decision and 
statement of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to the 
benefits sought.  The Board notes here that the VCAA letters were 
sent to the veteran in May 2001, July 2001, and February 2002, 
prior to the April 2002 rating decision from which the present 
appeal arises.  See Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. Jan. 13, 2004).  Moreover, the VCAA letters and January 2003 
statement of the case effectively furnished notice to the veteran 
of the types of evidence necessary to substantiate her claims as 
well as the types of evidence VA would assist her in obtaining.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
therefore finds that the notice requirements of the new law and 
regulation have been met.  

Additionally, there has been substantial compliance with the 
assistance provisions set forth in the new law and regulation.  
The record in this case includes service medical records, VA 
medical records, private medical records, VA examination reports, 
and statements from the veteran.  No additional pertinent evidence 
has been identified by the claimant as relevant to the issues on 
appeal.  Under these circumstances, no further action is necessary 
to assist the claimant with the claims addressed in the following 
decision.  Any VCAA assistance necessary with regard to the issues 
addressed in the remand following this decision will be 
accomplished as a result of actions directed by the Board in the 
remand.  

The Board has reviewed the facts of this case in light of VCAA and 
the new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the claimant in the development of 
the claims and has notified the claimant of the information and 
evidence necessary to substantiate the claims.  Consequently, the 
case need not be referred to the claimant or the claimant's 
representative for further argument as the Board's consideration 
of the new law and new regulations in the first instance does not 
prejudice the claimant.  See generally Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

Service Connection

Applicable law provides that service connection will be granted if 
it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service.  38 U.S.C.A. § 
1131.  That an injury occurred in service alone is not enough; 
there must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Certain chronic disabilities, such as psychosis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

New and Material Evidence

In June 1986 and December 1988 Board decisions, the Board denied 
service connection for acquired psychiatric disability.  Over the 
years, the veteran has filed a number of claims to reopen her 
service-connected claim for acquired psychiatric disability, but 
was denied each time.  In a February 1989 rating decision, the RO 
denied her claim to reopen acquired psychiatric disability, to 
include schizophrenia.  In a May 1990 rating decision, the RO 
denied her claim to reopen acquired psychiatric disability, to 
include nervous condition.  The most recent denial by the RO was 
in a March 2000 rating decision.  In the March 2000 rating 
decision, the veteran was notified of that determination and 
informed of appellate rights and procedures in April 2000.  The 
March 2000 rating decision is therefore final.  38 C.F.R. § 
7105(c)

Additionally, in an April 1998 rating decision, the RO denied 
service connection for sinus infection and lung disability.  The 
veteran filed a notice of disagreement in April 1999.  A statement 
of the case was issued in May 1999.  The veteran was given a  60-
day extension to file a substantive appeal in July 1999, however, 
no substantive appeal was filed.  The April 1998 rating decision 
is therefore final.  38 C.F.R. § 7105(c).  

When a claim to reopen is presented under section 5108, VA must 
first determine whether the evidence presented or secured since 
the last final disallowance of the claim is new and material.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

New and material evidence is evidence not previously submitted 
which bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  In 
Hodge, the United States Court of Appeals for the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim if 
it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  In Kutscherousky v. West, 12 Vet. App. 369 
(1999) the United States Court of Appeals for Veterans Claims 
(Court) held that the prior holding in Justus that the evidence is 
presumed to be credible was not altered by the Federal Circuit 
decision in Hodge.  

The Board notes here that the provisions of 38 C.F.R. § 3.156(a) 
were amended effective August 29, 2001.  These amendments are 
effective only on claims received on or after August 29, 2001. See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  Since the veteran's 
request to reopen her claims for sinusitis, acquired psychiatric 
disability, and lung condition were received prior to August 29, 
2001, the new version of 38 C.F.R. § 3.156(a) does not apply in 
this case.  

A review of the record shows that the January 2003 statement of 
the case characterized the issue on appeal as entitlement to 
service connection for sinusitis.  The RO then discussed the 
merits of the evidence and found that service connection was not 
warranted.  It appears then that the RO reopened the sinusitis 
claim, however, the Board is not bound by that determination and 
must nevertheless consider whether new and material evidence has 
been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

Analysis

Acquired Psychiatric Disability

In the most recent rating decision denying the veteran's 
application to reopen her claim for acquired psychiatric 
disability, the RO denied the claim as the evidence still failed 
to show that the veteran's psychiatric disability was incurred in 
service or within one year following service.  

In connection with her current attempt to reopen the claim, VA 
medical records have been submitted, as well as service medical 
records and statement from the veteran in support of her claim.  

VA medical records from 1978 through 2002 continue to show that 
the veteran has a chronic acquired psychiatric disability.  The 
veteran has been hospitalized on more than one occasion for 
psychiatric problems and received treatment, including therapy, 
for bipolar disorder and paranoid schizophrenia.  Her most recent 
hospitalization record dated in August 2001 indicated that she is 
currently diagnosed as having bipolar disorder with suicidal 
ideation.  These VA medical records describe the veteran's chronic 
psychiatric disability and treatment, however, they do not tend to 
show that the veteran's psychiatric disability was incurred in 
service, within one year following service, or that it is 
otherwise related to service.  Furthermore, the service medical 
records submitted by the veteran in September 2002 are duplicates 
of the previously considered service medical records.  Duplicate 
records are not "new and material" evidence.  38 C.F.R. § 3.156.  

Although the Board also recognizes the written statements of the 
veteran, these statements essentially reiterate the veteran's 
argument from her earlier claims.  They essentially state that she 
has had psychiatric problems since service that she believes to be 
related to service.  These statements are therefore cumulative or 
redundant to evidence submitted during the prior claims for 
service connection.  Furthermore, lay assertions on medical 
causation do not constitute material evidence to reopen a 
previously denied claim.  Moray v. Brown, 5 Vet. App. 211 (1993).  
In sum, there is still no competent medical evidence showing that 
the veteran's current acquired psychiatric disability was incurred 
in service, within one year following service, or is otherwise 
related to service.  

Lung Disability

In the April 1998 rating decision, the RO denied service 
connection for lung disability on the basis that the medical 
evidence did not show complaints, treatment, or findings of a 
chronic lung disability in service, and there was no medical 
evidence showing a current lung disability.  

Numerous VA medical evidence was received following the April 1998 
rating decision, including treatment reports from 1978 through 
2002 and a chest x-ray dated in July 2002.  However, none of these 
records demonstrate a current lung disability.  The July 2002 x-
ray report indicates that there is no evidence of active pulmonary 
disease.  An August 2001 hospital report listed a number of 
medical disabilities currently effecting the veteran, but no lung 
disability was noted.  Furthermore, the service medical records 
submitted by the veteran in September 2002 are duplicates of the 
previously considered service medical records.  Duplicate records 
are not "new and material" evidence.  38 C.F.R. § 3.156.  

Although the Board also recognizes the written statements of the 
veteran, however, these statements refer to the veteran's chest 
pains.  However, there is no medical evidence demonstrating a 
current lung disability.  Lay assertions on medical diagnosis or 
causation do not constitute material evidence to reopen a 
previously denied claim.  Moray v. Brown, 5 Vet. App. 211 (1993).  
There is still no competent medical evidence showing that the 
veteran has a current lung disability.  

Sinusitis
  
In the April 1998 rating decision, the RO denied service 
connection for sinus infection on the basis that the medical 
evidence did not show complaints, treatment, or findings of a 
chronic sinus disability in service, and there was no medical 
evidence showing a current sinus disability.    

VA medical records received after the April 1998 rating decision 
include a CT Paranasal Sinus examination report dated in June 
2000.  The report showed that the veteran had chronic left 
maxillary sinusitis.  VA medical records dated in December 1999 
and December 2000 both diagnose the veteran as having sinusitis.  

The Board finds that the CT Paranasal Sinus examination report 
dated in June 2000 and VA medical records received after April 
1998 demonstrate that the veteran has a chronic sinus disability.  
This evidence therefore goes to the basis for the April 1998 
denial.  As such, the evidence received since the April 1998 
rating decision is new and material, and the veteran's claim of 
entitlement to service connection for sinusitis has been reopened.  

Early Effective Date

The veteran contends that an effective date prior to June 6, 2000, 
is warranted for the grant of service connection for 
chondromalacia, right knee.  In her substantive appeal, the 
veteran claims that the proper effective date should go back to 
when she was discharged from service since she has had chronic 
right knee problems since she injured her right knee in service.  

The RO granted service connection for chondromalacia, right knee, 
in an April 2002 rating decision, effective June 6, 2000.  The 
effective date for an award of service connection is governed by 
38 U.S.C.A. § 5110(a), which states that unless specifically 
provided otherwise, the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or a 
claim for an increase of compensation shall be fixed in accordance 
with the facts found, but shall not be earlier than the date of 
the receipt of the application thereof.  38 U.S.C.A.                
§ 5110(a); 38 C.F.R. § 3.400.  An exception to this general rule 
applies if a claim is received within one year of separation from 
service.  In that case, the effective date shall be the day 
following separation from service.  See 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.151.  A "claim" or "application" is a formal or informal 
communication in writing requesting a determination of entitlement 
or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p).  An informal claim is any communication indicating an 
intent to apply for one or more benefits. The benefit being sought 
must be identified.  38 C.F.R. § 3.155.

Analysis

A March 2000 rating decision denied the veteran's claim to reopen 
her claim for entitlement to service connection for right knee 
disability.  The veteran was notified of that determination and 
informed of appellate rights and procedures in April 2000.  
However, the veteran did not file a notice of disagreement to 
initiate an appeal.  The March 2000 rating decision therefore 
became final.  38 U.S.C.A. § 7105(c).  

As noted above, the effective date of an award based on a claim 
reopened after final adjudication shall be fixed in accordance 
with the facts found, but shall not be earlier than the date of 
the receipt of the application thereof.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  The record shows following the March 2000 rating 
decision, a written statement was received from the veteran on May 
11, 2000, which included language that can reasonably be construed 
as showing an intent to request that her claim of service 
connection for right knee disability be reopened.    

The RO determined that the effective date was June 6, 2000.  
According to the April 2002 rating decision, the RO selected the 
effective date based on the fact that the veteran requested a 
(pre-determination) hearing on June 6, 2000 regarding whether to 
reopen her claim.  However, no factual argument was made by the 
veteran on June 6, 2000, but only a request for a personal 
hearing, which, in fact, the veteran did not appear.  The argument 
advanced by the veteran was made in the original claim received on 
May 11, 2000 where the veteran stated that she was receiving 
treatment for a current right knee disability that she believed 
was related to service.  Subsequent development of the case 
demonstrated that the veteran was receiving treatment for a 
chronic right knee disability and that such disability was related 
to service.  Based on these findings, the RO granted service 
connection.  VA had constructive notice of the veteran's 
disability at the time that she made her original claim as she was 
receiving treatment from a VA medical provider.  Therefore, the 
facts support an earlier effective date to May 11, 2000 for the 
grant of service connection.  

As for the veteran's argument that her claim should be awarded 
immediately after she separated from service, the facts show that 
following the March 2000 rating decision, a claim to reopen a 
claim for service connection for right knee disability was not 
received prior to May 11, 2000.  Because no claim to reopen her 
claim for service connection was received prior to May 11, 2000, 
applicable law provides that the effective date of the grant of 
service connection for that disability cannot be earlier than May 
11, 2000.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  


ORDER

New and material evidence has not been received to reopen the 
veteran's claims of service connection for lung disability and for 
acquired psychiatric disability.  To this extent, the appeal is 
denied.

New and material evidence has been received to reopen the 
veteran's claim of service connection for sinusitis.  The appeal 
as to this issue is granted to this extent, subject to the 
provisions set forth in the following remand section of this 
decision. 

An effective date of May 11, 2000, is warranted for the grant of 
service connection for chondromalacia, right knee.  To this 
extent, the appeal is granted.



REMAND

Pertaining to the veteran's increased rating claim for service-
connected chondromalacia, right knee, in a written statement 
received in February 2003, the veteran appears to be stating that 
her service-connected right knee disability has increased in 
severity since the last VA examination in September 2002.  While a 
new examination is not required simply because of the time that 
has passed since the last examination, VA's General Counsel has 
indicated that a new examination is appropriate when there is an 
assertion of an increase in severity since the last examination.  
VAOPGCPREC 11-95 (1995).  Additionally, the veteran reported in 
the February 2003 communication that she had received treatment 
for her right knee at the VA medical facility in Phoenix (Diamond 
Clinic).  Action is therefore necessary to obtain any such VA 
records. 

With regards to the veteran's service connection claim for 
epidermal cyst, occipital area, the veteran's original service 
connection claim indicates that she is claiming that her current 
cysts were due to treatment for her service-connected right knee 
disability.  A review of the record fails to show that the RO has 
developed this claim as a secondary service connection claim, 
including providing the veteran with a VA examination to determine 
etiology.  38 C.F.R. § 3.159.  

As to the claim for sinusitis, the Board believes that a VA 
examination is appropriate to provide an opinion as to the nature 
and extent of the veteran's sinusitis and to determine the 
etiology of such disability.  The RO should then review this issue 
under a merits analysis since the claim has been reopened.   

Accordingly, this matter is REMANDED to the RO for the following 
actions:

1.  The RO should review the record and take any appropriate 
action necessary to comply with all notice and assistance 
requirements set forth in the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002),  implementing 
regulations, now codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003), and pertinent case law.  The RO should ensure 
that the veteran has been furnished proper notice in compliance 
with 38 C.F.R. § 3.159(b)(1), including notice of (a) the 
information and evidence not of record that is necessary to 
substantiate her claims, (b) the information and evidence that VA 
will seek to provide, and (c) the information and evidence that 
the veteran is expected to provide.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  

2.  The RO should take appropriate action to obtain all pertinent 
treatment records from the VA medical facility in Phoenix (Diamond 
clinic), to specifically include any reports of treatment for 
right knee symptoms in January 2003. 

3.  The veteran should be scheduled for appropriate VA 
examinations to determine the nature and extent of her sinusitis 
and epidermal cysts, occipital area, and whether these 
disabilities are related to service.  It is imperative that the 
claims file be made available to the examiners for review in 
connection with the examinations.  All medically indicated special 
tests should be accomplished.  After reviewing the record and 
examining the veteran, the examiners should offer an opinion as to 
whether it is at least as likely as not (a 50% or higher degree of 
probability) that the veteran's sinusitis and epidermal cysts, 
occipital area, are related directly to service.  Additionally, 
the examiner should opine as to whether the veteran's epidermal 
cysts, occipital area, are secondary to the veteran's service-
connected right knee disability or treatment for right knee 
disability.      

4.  The veteran should be scheduled for an appropriate VA 
examination to ascertain the current severity of her service-
connected chondromalacia, right knee.  It is imperative that the 
claim file be made available to the examiners for review in 
connection with the examination.  All examination findings should 
be clearly reported to allow for evaluation.  Ranges of motion 
should be reported together with an opinion as to additional 
functional loss (in degrees if possible) due to pain, weakness, 
fatigue, and incoordination, including any expected additional 
functional loss during flare-ups.  

5.  The RO should then review the expanded record and determine if 
any of the pending claims should be granted.  The veteran and her 
representative should be furnished an appropriate supplemental 
statement of the case and be afforded an opportunity to respond.  
The case should then be returned to the Board for appellate 
review.  

The veteran and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



